Name: Commission Regulation (EEC) No 2029/86 of 30 June 1986 amending Regulation (EEC) No 1680/78 on the adjustment of the export refunds on malt under Article 16 (4) of Regulation (EEC) No 2727/75
 Type: Regulation
 Subject Matter: monetary economics;  public finance and budget policy;  plant product;  trade policy;  foodstuff
 Date Published: nan

 Avis juridique important|31986R2029Commission Regulation (EEC) No 2029/86 of 30 June 1986 amending Regulation (EEC) No 1680/78 on the adjustment of the export refunds on malt under Article 16 (4) of Regulation (EEC) No 2727/75 Official Journal L 173 , 01/07/1986 P. 0044 - 0044 Finnish special edition: Chapter 3 Volume 21 P. 0118 Swedish special edition: Chapter 3 Volume 21 P. 0118 *****COMMISSION REGULATION (EEC) No 2029/86 of 30 June 1986 amending Regulation (EEC) No 1680/78 on the adjustment of the export refunds on malt under Article 16 (4) of Regulation (EEC) No 2727/75 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (1), as last amended by Regulation (EEC) No 1579/86 (2), and in particular Article 16 (6) thereof, Whereas Regulation (EEC) No 2727/75 provides that the cereals year is to commence henceforward on 1 July and that where there is no carry over payment, the adjustment of the refund fixed in advance for exports in the first three months of the marketing year, of malt in stock at the end of the marketing year or made from barley in stock at that date is to be made on the basis of the threshold price applicable in the last month of that last marketing year; whereas Commission Regulation (EEC) No 1680/78 (3) should be amended accordingly; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1680/78 is hereby amended as follows: 1. Article 1 is replaced by the following: 'Article 1 1. The provisions of this Regulation shall apply to malt or barley in stock at the end of a marketing year for which no carry over payment as referred to in Article 9 of Regulation (EEC) No 2727/75 has been fixed in respect of those products and which is exported as malt during the first three months of the following marketing year under a licence on which a refund was fixed in advance before 1 July. 2. For the purpose of determining the day of export, the relevant date shall be that on which customs formalities as referred to in Article 22 (1) of Commission Regulation (EEC) No 3183/80(1) are completed. (1) OJ No L 338, 13. 12. 1980, p. 1.' 2. In Article 2, '31 July' is replaced by '30 June'. 3. In Article 3 (1), 'August' is replaced by 'July' and '31 July' is replaced by '30 June'. 4. The title of the Annex is replaced by the following: 'Basic information to be supplied with the declaration of stocks of malt or barley present on 30 June'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No 281, 1. 11. 1975, p. 1. (2) OJ No 139, 24. 5. 1986, p. 29. (3) OJ No 193, 18. 7. 1978, p. 10.